COURT OF APPEALS OF VIRGINIA


Present: Judges Humphreys, Felton and Senior Judge Annunziata∗
Argued at Alexandria, Virginia


TIMOTHY R. RANNEY
                                                             MEMORANDUM OPINION** BY
v.      Record No. 1051-04-4                                 JUDGE ROBERT J. HUMPHREYS
                                                                  FEBRUARY 1, 2005
CAROL M. RANNEY


                     FROM THE CIRCUIT COURT OF FAIRFAX COUNTY
                                 Arthur B. Vieregg, Judge

                Raymond D. Battocchi (Gabeler Battocchi Griggs & Powell, PLLC,
                on briefs), for appellant.

                Paula W. Rank (Byrd Mische, P.C., on brief), for appellee.


        Appellant Timothy R. Ranney (“husband”) has appealed an equitable distribution award

entered by the trial court pursuant to his no-fault divorce from appellee Carol M. Ranney

(“wife”). In his appeal, husband raises the sole issue of whether the trial court abused its

discretion by failing to “eliminate[] or drastically reduce[] the equitable award to the wife

because she induced the marriage, and all of its financial benefits, by fraud.”

        For the reasons set forth in Ranney v. Ranney, Record No. 0979-04-4 (2004), this day

decided, the judgment of the trial court is affirmed.

                                                                                           Affirmed.




        ∗
         Judge Annunziata participated in the hearing and decision of this case prior to the
effective date of her retirement on December 31, 2004 and thereafter by her designation as a
senior judge pursuant to Code § 17.1-401.
        **
           Pursuant to Code § 17.1-413, this opinion is not designated for publication. Moreover,
as this opinion has no precedential value, we recite only those facts necessary to our holding.